Opinión concurrente del
Juez Asociado Señor Martín
a la cual' se une el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 30 de junio de 1980
No cuestiono que bajo la Ley de Relaciones del Trabajo de Puerto Rico, la iglesia es un “patrono” sobre el cual tiene jurisdicción la Junta de Relaciones del Trabajo. Junta Rel. Trabajo v. Club Deportivo, 84 D.P.R. 515, 523 (1962). Con-sidero, sin embargo, que en las circunstancias presentes en este caso median impedimentos constitucionales de elevado rango que militan contra el ejercicio de tal jurisdicción en casos como el de autos. Constitución del Estado Libre Aso-ciado de Puerto Rico, Art. II, See. 3. Véase Diario de Sesiones de la Asamblea Constituyente de Puerto Rico, T. IV, pág. 2563.
Es consustancial a la enseñanza de las escuelas religiosas el adelantamiento del credo religioso de la iglesia que la insti-tuyó. Lemon v. Kurtzman, 403 U.S. 602 (1971). En cuanto a la Iglesia Católica, Apostólica y Romana, que opera la es-cuela involucrada en el caso de autos, véase Gravissimum *195Educationis en Vaticano II, Santander, Ed. Sol Terrae, 1966, págs. 317, 324-325; Conferencia Episcopal de Puerto Rico, Educación en las Escuelas Católicas de Puerto Rico (Carta pastoral), 30 de marzo de 1976. La escuela es un instrumento más en el apostolado religioso que llevan a cabo las iglesias al cultivar su feligresía, y debe tenerse presente que los maestros de dichos planteles, sean laicos o sean religiosos, deben considerarse en su labor como partícipes en dicho apos-tolado, quedando sometidos, por tanto, al criterio de los jerar-cas eclesiásticos en cuanto a normas de retención y promo-ción. Véase Serbian Orthodox Diocese v. Milivojevich, 426 U.S. 696 (1976).
El sistema de instrucción propulsado por las iglesias lleva consigo la enseñanza de principios de ética y moral de la reli-gión de que se trate que, en términos generales, están vedados como materia de instrucción en las escuelas del Estado por estar en pugna con el principio constitucional de separación de la Iglesia y del Estado. Por esta razón, las iglesias deben quedar en libertad de emplear y despedir a los miembros de su facultad sin que existan impedimentos extraños que menos-caben el libre disfrute de la libertad de culto. En sus relacio-nes con el Estado y sus agencias administrativas, las iglesias deben conservar, en lo que sea posible, la libertad de acción que le garantiza la Ley Fundamental.
En el caso de autos se trata exclusivamente de una quere-lla que impugna el despido de maestros que trabajan en cierta escuela que ha establecido y opera en Puerto Rico la Iglesia Católica, Apostólica y Romana. A mi juicio, por tratarse de un problema de retención de profesores —que han de ser portadores de la doctrina religiosa que se enseña— la decisión de la jerarquía eclesiástica en cuanto a la conveniencia de conservar o de remplazar a los que han de impartir instruc-ción con un contenido religioso, debe estar bajo su estricto control. No veo diferencia alguna entre la determinación de prescindir de uno o más de los miembros del cuerpo de profe-*196sores de una escuela religiosa y la decisión de la iglesia de cerrar una de sus escuelas, ante las objeciones de algunos de sus feligreses, puesto que esta decisión no está sujeta a escru-tinio judicial ante los tribunales, según resolvimos reciente-mente en Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172 (1979). Véase L. H. Tribe, American Constitutional Law, Mineóla, N.Y., Foundation Press, 1978, pág. 839. Por tanto, tampoco debe estar sujeta al escrutinio de la Junta de Rela-ciones del Trabajo lo concerniente al empleo y despido de maestros de escuelas operadas por las iglesias.
Al menos en las circunstancias presentes en el caso de autos, estimo que la Constitución del Estado Libre Asociado de Puerto Rico impide la intervención de la Junta de Rela-ciones del Trabajo.
—O—